            Case 2:18-cv-03213-JHS Document 16 Filed 10/15/18 Page 1 of 1
,            Case 2:18-cv-03213-JHS Document 15-1 Filed 10/15/18 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ANDREW PERR ONG on behalf of                         )
     himself and others similarly situated,               )
                                                          )
                    Plaintiff,                            )
                                                          )   CASE NO.      2:18-cv-03213-JHS
     v.                                                   )
                                                          )
     TEXPO POWER, LP d/b/a YEP ENERGY                     )
                                                          )
                    Defendant.                            )

                                  ORDER GRANTING
                      DEFENDANT'S MOTION TO WITHDRAW COUNSEL

            The Court, having considered Defendant Texpo Power, LP d/b/a YEP Energy's Motion to

    Withdraw Counsel, is of the opinion that the Motion should be GRANTED.

            IT IS THEREFORE ORDERED that Defendant's Motion to Withdraw Counsel is

    GRANTED, and Norton Rose Fulbright US LLP is withdrawn as counsel for Defendant in this

    case.

            IT IS SO ORDERED on this          t5'f.!>.   day of October, 2018.
